Order filed, January 14, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-01167-CV
                                 ____________

      CATHY X. CLARK, ROSS A. CLARK AND HUA XU, Appellant

                                         V.

                     CHARLES HAMMOND III, Appellee


                    On Appeal from the 157th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-43081


                                     ORDER

      The reporter’s record in this case was due January 7, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Sheri Ullrich, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM